Citation Nr: 0403871	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from August 1942 to November 
1945.

By rating decision in July 1997, entitlement to service 
connection for right and left knee disability was denied.  
The veteran received written notice of this denial by letter 
in July 1997.  The veteran failed to file a timely appeal 
following receipt of the July 1997 notice of denial; 
therefore, the July 1997 rating decision is final.  

This appeal arises from a February 2001 rating decision of 
the Milwaukee, Wisconsin Regional Office (RO).

The claims of entitlement to service connection for right and 
left knee disability on a de novo basis are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The issues of entitlement to service connection for right 
and left knee disability were last denied by rating decision 
in July 1997.

2.  The appellant received written notice of this denial by 
letter in July 1997; however, he did not file a timely appeal 
therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claims to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claims.





CONCLUSION OF LAW

Evidence received since the July 1997 rating decision that 
denied entitlement to service connection for right and left 
knee disability is new and material, and the appellant's 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.104 (2003); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was treated 
in May and June 1943 after injuring his right knee playing 
baseball.  A transfer diagnosis at the end of May 1943 
revealed bursitis of the right knee.  Another notation 
indicated that the veteran was transferred due to traumatic 
synovitis of the right knee.

On VA examination in October 1947, it was noted that the 
right knee had become swollen one month before after the 
veteran played baseball.  The swelling lasted one week.  On 
examination, there was no instability, swelling or 
crepitation of the knees.  Flexion and extension were normal.  

A December 1969 private hospital report shows treatment for 
right knee disability to include synovitis, a torn meniscus 
and arthritis.

An April 1973 private treatment report shows treatment for 
arthritis of the left knee.  

By rating decision in April 1982, service connection for a 
right knee disability was denied as it was determined that 
the evidence did not demonstrate that any current disability 
was related to service. 

By rating decision in December 1988, service connection for a 
left knee disability was denied as it was determined that the 
evidence did not show that any current disability was related 
to service.

Additional VA and private treatment records from the 1980s 
and early 1990s continued to show the presence of bilateral 
knee arthritis.

By rating decision in July 1997, service connection for right 
and left knee disability was denied as it was concluded that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's claims.  The veteran received written 
notice of this denial by letter in July 1997.  He failed to 
take any action with respect to the July 1997 denial; thus, 
this decision is final and is not subject to revision on the 
same factual basis.  In order to reopen his claim, the 
veteran must present or secure new and material evidence with 
respect to the claim which has been disallowed.  38 C.F.R. 
§§ 3.104, 20.302 (2003). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record since the July 1997 final rating 
decision includes a VA operative report which shows that the 
veteran underwent left total knee replacement surgery.  X-
rays of the right knee revealed the presence of some genu 
valgum deformity. 

The additional evidence submitted in the form of VA medical 
records constitutes evidence that was not previously 
considered which bears directly and substantially on the 
specific issues under consideration; that is, whether current 
disability of the knees was incurred in or aggravated during 
service.  The medical evidence at the time of the July 1997 
rating decision showed the presence of arthritis of the 
knees.  Evidence submitted with the claim to reopen shows the 
presence of a total left knee replacement and some deformity 
of the right knee.  This additional evidence is neither 
cumulative nor redundant in nature and is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  See 38 C.F.R. § 3.156.  The additional evidence, 
therefore, constitutes new and material evidence and the 
veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his de novo claim.  Consequently, the Board finds 
that no prejudice will inure to the veteran as a result of 
this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board again notes that the 
issues at bar must be remanded for additional development.  
Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claims, further action under the Veterans Claims 
Assistance Act of 2000 will be accomplished as part of the 
development of the underlying claims for service connection 
on a de novo basis.


ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.

The claim of entitlement to service connection for a left 
knee disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claims.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The orthopedic examiner should provide 
diagnoses for all disability of the 
knees.  Based on a review of the entire 
record and the current examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any disability of the right or left 
knee is related to the veteran's military 
service.  All factors upon which the 
medical opinion is based must be set 
forth for the record.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



